Case 1:15-cv-01059-CFC-CJB Document 137 Filed 12/31/20 Page 1 of 2 PageID #: 1920




                               IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE

  SAMSUNG ELECTRONICS CO., LTD.,                 )
                                                 )
                  Plaintiff,                     )
                                                 )
         v.                                      )   C.A. No. 15-1059-CFC-CJB
                                                 )
  IMPERIUM IP HOLDINGS (CAYMAN),                 )
  LTD.,                                          )
                                                 )
                  Defendant.                     )


                                        NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on December 31, 2020, the following document was

  served on the persons listed below:

              •   Plaintiff Samsung Electronics Co., Ltd.’s First Set of Requests for
                  Admission Nos. 1-75

    BY EMAIL
    Joelle E. Polesky                                   Gregory L. Ewing
    STRADLEY RONON STEVENS & YOUNG, LLP                 POTOMAC LAW GROUP, PLLC
    1000 N. West Street, Suite 1200                     1300 Pennsylvania Avenue, NW
    Wilmington, DE 19801                                Washington, DC 20004
    (302) 295-3805                                      (202) 204-3005
    jpolesky@stradley.com                               gewing@potomaclaw.com


                                                     /s/ Andrew E. Russell
                                                     John W. Shaw (No. 3362)
                                                     Andrew E. Russell (No. 5382)
                                                     SHAW KELLER LLP
  OF COUNSEL:                                        I.M. Pei Building
  Jesse J. Jenner                                    1105 North Market Street, 12th Floor
  Steven Pepe                                        Wilmington, DE 19801
  Kevin J. Post                                      (302) 298-0700
  ROPES & GRAY LLP                                   jshaw@shawkeller.com
  1211 Avenue of the Americas                        arussell@shawkeller.com
  New York, NY 10036                                 Attorneys for Plaintiff Samsung
  (212) 596-9000                                     Electronics Co., Ltd.
Case 1:15-cv-01059-CFC-CJB Document 137 Filed 12/31/20 Page 2 of 2 PageID #: 1921




  Samuel L. Brenner
  ROPES & GRAY LLP
  Prudential Tower
  800 Boylston Street
  Boston, MA 02199
  (617) 951-7000

  Douglas Hallward-Driemeier
  Jonathan R. Ference-Burke
  Kathryn C. Thornton
  ROPES & GRAY LLP
  2099 Pennsylvania Ave NW
  Washington, DC 20006
  (202) 508-4600

  Dated: December 31, 2020




                                        2
